DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-7, filed May 20, 2021, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the skirt, shirt, leggings, pajamas, jacket, coat, and dress (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because additional layer “225” is in a different location in Fig. 4 than it is in Figs. 2-3 and 5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “305” (Fig. 3) and “705” (Fig. 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 should recite, ".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in claim 1, “upper connection segment”, “middle connection segment”, and “lower connection segment” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-7 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “A garment adapted with an adjustment mechanism to lengthen and shorten its measurement, comprising….”  It is unclear which structure comprises the limitation recited after “comprising” as it may be the garment or the adjustment mechanism. Further  it is unclear as to what “its” is referring as “its” could be referring to the garment or the adjustment mechanism.
	Claim 1 is indefinite as it recites, “A garment adapted with an adjustment mechanism… comprising: an upper connection segment; a middle connection segment… and a lower connection segment….”  As “an adjustment mechanism” was claimed, which has been interpreted under 35 USC 112(f) and is shown in the specification is described as “the adjustment mechanism is a series of male and female snaps that can connect to adjust the length of the pants” (see para. 0019 and Fig. 2) and “FIG 3 shows an illustrative close-up representation of the adjustment mechanism 205. The middle segment male snaps 215 can connect to the upper segment female snaps 210, which forces the hem upward and thereby shortens the pants' length” (see para. 0021 and Fig. 3), and therefore includes the male and female snaps which are the upper, middle, and lower connection segments in claim 1 (as it can be seen in the specification that the connection segments are the snaps).  However in the claim, it is unclear if the segments are a structure of the “adjustment mechanism” or a structure of the ”garment”.  Examiner respectfully suggests amending the claim to recite, “A garment, the garment comprising: an exterior side; and interior side, and an adjustment mechanism to lengthen and shorten the garment, the adjustment mechanism comprising an upper connection segment….”
	Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 duplicates the limitations of claim 2 from which claim 6 depends and therefore does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeTourneau (US 4200938).
	Regarding claim 1, LeTourneau discloses a garment (pants 10) adapted with an adjustment mechanism to lengthen and shorten its measurement (34 and 50, Examiner notes “adjustment mechanism” has been interpreted under 35 USC 112(f) and has been disclosed as snaps in paras. 0019-0021 of the written description and hooks 34 and loops 50 of LeTourneau is at least a functional equivalent), comprising: an exterior side (outer side shown in Fig. 1); an interior side (26, see Fig. 2a); an upper connection segment (row of loops 40/50, see annotated Fig. 5, Examiner notes “connection segment” has been interpreted under 35 USC 112(f) and has been disclosed as male or female snaps in paras. 0019-0021 of the written description and row of loops 40/50 of LeTourneau is at least a functional equivalent); a middle connection segment (row of hooks 32/34, see annotated Fig. 5, Examiner notes “connection segment” has been interpreted under 35 USC 112(f) and has been disclosed as male or female snaps in paras. 0019-0021 of the written description and row of hooks 32/34 of LeTourneau is at least a functional equivalent) positioned below the upper connection segment (as can be seen in annotated Fig. 5); and a lower connection segment (row of loops 36/50, see annotated Fig. 5, Examiner notes “connection segment” has been interpreted under 35 USC 112(f) and has been disclosed as male or female snaps in paras. 0019-0021 of the written description and row of loops 36/50 of LeTourneau is at least a functional equivalent) positioned below the middle connection segment (as can be seen in annotated Fig. 5), wherein the middle connection segment is adapted to connect to the upper and lower connection segments (as the middle connection segment is hooks, it is capable of connecting to the loops of the upper and lower connection segments).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the claimed structure of the garment to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 7, LeTourneau discloses wherein the garment (10) is a pair of pants (as 10 is disclosed as “trousers”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over LeTourneau as applied to claim 1 above, and further in view of DuFaux (US 2007/0266472)
Regarding claim 2, LeTourneau discloses all the limitations of claim 1 above, and wherein the upper and lower connection segments (40 and 36) are the female/loop portion (50) of a fastener, and the middle connection segment (32) comprises the corresponding male/hook portion (34) of the fastener but does not expressly disclose wherein the connection segments are snaps.
DuFaux teaches a garment with adjustable length where the connection segments (183 and 184) are snap.
LeTourneau and DuFaux are analogous inventions if the field of garments with adjustable length.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fastener type of LeTourneau with the fastener type, as taught by DuFaux, as a simple substitution of one well known fastener type for another in order to yield the predictable result securely adjusting the length of the garment.
Regarding claim 3, the modified garment of LeTourneau discloses wherein the upper, middle, and lower connection segments are each affixed to an additional layer (lining 28) on top (on top of interior 26 as seen in Fig. 2a) of the garment (10) that is distinct from the garment (as 28 is the lining that is distinct from the fabric of the pants as seen in Fig. 2a) .
Regarding claim 4, the modified garment of LeTourneau discloses wherein the upper, middle, and lower connection segments extend around the lower circumference of the garment (10) (as can be seen in Fig. 2a and disclosed in col. 4, lines 14-18, the connection segments are attached to the lining 28 and extends around the leg).
Regarding claim 5, the modified garment of LeTourneau discloses wherein the upper, middle, and lower connection segments are positioned on the interior side (26) of the garment (10) (as can be seen in Fig. 2a).
Regarding claim 6, the modified garment of LeTourneau discloses wherein the upper and lower connection segments are female snaps, and the middle connection segment comprises male snaps (as explained in claim 2 above).

    PNG
    media_image1.png
    349
    457
    media_image1.png
    Greyscale

Annotated Fig. 5 (LeTourneau)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments adjustable in length.  For example, Howard (US 5539932) and Maniguet (US 2007/0169250) each teach garments shorten by folding upward and fastening on the interior of the leg, and Miele (US 4215435) teaches a garment with multiple segments with both male and female fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732